Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation
	The limitation of “the insulation layer bearing an electrically conductive shielding layer” in claim 1 uses the term “bearing” in the manner meaning “something that supports weight” (www.thefreedictionary.com/bearing, noun, viewed on 09/22/2022) or “an object, surface, or point that supports” (www.merriam-webster.com/dictionary/bearing).


    PNG
    media_image1.png
    663
    535
    media_image1.png
    Greyscale

	Figure 1 of the instant application, as shown above, shows an exploded view of the claimed heating plate, with element 2 being the insulation layer (element 4 being the second insulation layer) and element 3 being the shielding layer.  Here, “bearing” is considered to mean that the insulation layer supports the shielding layer.
Claim 5 recites the heating layer being imprinted on the second insulation layer, whereas paragraph 0013 of the instant application states that heating layer 5 “can be printed onto the second insulation layer 4.” Term “imprint” is defined as “to produce (a mark or pattern) on a surface by pressure” (www.thefreedictionary.com/imprint) while “print” is defined as “to press (a mark or design, for example) onto or into a surface” (www.thefreedictionary.com/print).  As such “imprinting” and “printing” are considered to refer to the same process.
	Claim 7 recites “the shielding layer and the insulation layers cover essentially the same area.”  As shown in Figure 1, the shielding layer 3 and insulation layers 2, 4 have the same general shape.  Here, “essentially the same area” is interpreted to mean that the aforementioned layers have the same general shape such that when assembled the area covered by layers 2-4 is the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaastra (U.S. Publication 2009/0107988) in view of Kulkarni et al. (U.S. Publication 2016/0060871).
Regarding claim 1, Kaastra teaches a heating plate (para. 0001; “The invention relates to a heating element with a layer generating heat by means of electric current, a surface for heating and a dielectric therebetween….” See also Paragraph 0002 that discloses that such heating elements are used “for instance for heating liquid in liquid containers or for heating of heating plates, wherein an electrical resistance is heated by throughfeed of current.”), comprising (Figure 1 showing an exploded view of the heating plate 1):

    PNG
    media_image2.png
    440
    380
    media_image2.png
    Greyscale

a substrate (plate 2) made of metal (para. 0036; “ferritic chromium steel” or “another suitable metal or ceramic carrier, such as for instance decarbonized steel, copper, titanium…”); 
a heating layer (6) (para. 0036; “…an electrical heating layer is subsequently arranged in the form of an electrical resistance track 6 which can be used to generate heat….); 
an insulation layer (first dielectric enamel layer 3-para. 0036 refers to layer 3 as “relatively electrically insulating enamel layer 3”) arranged between the heating layer (6) and the substrate (2);
the insulation layer (3) bearing an electrically conductive shielding layer (4) (electrically conductive layer in the form of grid 4 arranged on the first insulation layer 3-para. 0036); and 
a second insulation layer (second enamel layer 5) (para. 0036 and Figure 2; “enamel compositions among others ensure that the specific electrical resistance R5 of the second enamel layer 5 decreases at a lower temperature than the specific electrical resistance R3 of the first relatively insulating layer 3”) (See also paragraph 0015 that discloses enamel being the preferred dielectric material for layers 3 and 5 as such dielectric “provides for electrical insulation” and “results here in a mechanically relatively strong dielectric which conducts heat relatively well.”) [Paragraph 0013 of the instant application discloses that insulation layer 2 and insulation layer 4 can be “enamel or ceramic layer”] on which the heating layer (6) lies, the second insulation layer covering the shielding layer (Figure 1 shows each of the aforementioned layers having substantially the same shape, with the heating layer 6 covering, in order, the second insulation layer, shielding layer 4, first insulation layer 3, and substrate 2.  Therefore, the second insulation layer 5 substantially covers shielding layer 4).  
With respect to the claimed “shielding layer” the instant application, in paragraph 0005, discloses the shielding layer being “electrically conductive” while paragraph 0013 states, as an example, the shielding layer being “a metal layer, for example, made of aluminum.” Paragraph 0013 also discloses that the shielding layer, as an alternative, can be graphite.
With respect to layer 4, Kaastra states layer 4 is an electrically conductive layer manufactured, for instance, “on a basis of ruthenium oxide (RuO2) or other suitable conductive (thick film) layers with a suitable conductive material, such as for instance the silver, palladium, nickel and so on and/or combinations thereof.” (para. 0036)
Furthermore, Kaastra teaches, in paragraph 0012, that the “electrically conductive layer can be manufactured from any electrically conductive material known to the skilled person,” for instance “metal foils.” Alternatively, Kaastra teaches the electrically conductive layer may be “assembled from metals and/or semiconductors and/or other conductive materials such as for instance graphite and so forth” (para. 0017).  Still further, Kaastra teaches, in paragraph 0006, that leakage current flowing in the second dielectric layer (5) will be “diverted to the electrically conductive layer.”
As Kaastra teaches layer 4 being an electrically conductive layer and being made from metal, or alternatively graphite, it would be reasonable to conclude that layer 4 also provides shielding to some extent.
However, to provide additional evidence the examiner cites to the following:
Kulkarni teaches that it is known in the art of layered electrical heating elements (Abstract; Figures 4A and 4C, heating layer 402 and shielding layer 403) to use a shielding layer (grounded shield layer 403 providing electrical safety-para. 0065) made from an electrically conductive metal (para. 0065; “…metal-containing electrically conducting is made of aluminum, nickel, brass, carbon steel, stainless steel, or a copper-containing alloy that acts as a grounded shield.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kaastra with Kulkarni, by adding between the first and second insulation layers of Kaastra, or, alternatively, substituting the electrically conductive layer of Kaastra, with the teachings of Kulkarni, to provide a grounded shielding layer that offers electrical safety.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kaastra further teaches the substrate (2) being a plate (Fig. 1).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kaastra further teaches the substrate (2) being made of steel (para. 0036; ferritic chromium steel of decarbonized steel).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Kaastra and Kulkarni both teach the shielding layer (layer 4 of Kaastra and layer 403 of Kulkarni) being made of metal (as detailed above).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
While Kaastra teaches the heating layer (6) being on the second insulation layer (5), Kaastra does not explicitly teach the process of imprinting.
However, the heating layer being imprinted on the second insulation layer refers to the manner of manufacture which is not considered to provide a patentable distinction over the prior art.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113-I.
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.
	Kaastra further teaches the heating layer (6) comprises conductive tracks (para. 0036; electrical resistance track which can be used to generate heat).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kaastra further teaches wherein the shielding layer (4) and the insulation layers (3, 5) cover essentially the same area (Fig. 1).  
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Bohlender et al. (U.S. Publication 2018/0160480) in view of Kaastra (U.S. Publication 2009/0107988) and, alternatively, in view of Kulkarni et al. (U.S. Publication 2016/0060871).
Regarding claim 8, Bohlender teaches a flow heater (para. 0001; “The present invention relates to an electric heating device with a casing that forms inlet and outlet openings for the fluid to be heated and a circulation chamber as well as a connection chamber separated from the circulation chamber by way of a preferably fluidically tight partition wall. A heat-emitting surface of a PTC heating element is exposed in the circulation chamber. This heat-emitting surface is coupled to a PTC element in a heat conductive manner.”) comprising (Figs 1-2, 5): 

    PNG
    media_image3.png
    434
    692
    media_image3.png
    Greyscale


a housing (casing 2-para. 0047) having inlet and outlet openings for liquid to be heated (para. 0047; electric heating device configured as a water heater. “The casing 2 forms an inlet port 6 and an outlet port 8 which are presently embodied formed integrally on the casing tub element 4. The ports 6, 8 are designed as hose connection ports and form an inlet opening 10 and an outlet opening 12, respectively, to a circulation chamber designated by reference numeral 14. The circulation chamber 14 is divided into two heating chambers, of which only the heating chamber 16 shown in the front of the representation can be seen in FIGS. 1 and 2.”); and a heating plate (PTC heating elements 40) (Figs. 10-12 show the structure of the PTC heating elements 40; Insulation layers 124, PTC element 120) arranged in the housing (Figs. 2, 5, 6).
Bohlender is silent on the heating plate of claim 1.
Kaastra teaches that it is known in the art of liquid electric heating devices (para. 0001; “The invention relates to a heating element with a layer generating heat by means of electric current, a surface for heating and a dielectric therebetween….” See also Paragraph 0002 that discloses that such heating elements are used “for instance for heating liquid in liquid containers or for heating of heating plates, wherein an electrical resistance is heated by throughfeed of current.”) (para. 0030; “The heating element according to the invention can be applied in many fields. It is thus possible to use the element in a water boiler, wherein an improved (double) electrical protection is provided for the user. The heating element is also particularly suitable for application in steam generators, (dish-)washing machines, humidifiers, milk and other liquid heaters, pipe heating devices for liquids, cooker plates, grill plates and the like.”) to use a heating plate comprising (Figure 1 showing an exploded view of the heating plate 1):

    PNG
    media_image2.png
    440
    380
    media_image2.png
    Greyscale

a substrate (plate 2) made of metal (para. 0036; “ferritic chromium steel” or “another suitable metal or ceramic carrier, such as for instance decarbonized steel, copper, titanium…”); 
a heating layer (6) (para. 0036; “…an electrical heating layer is subsequently arranged in the form of an electrical resistance track 6 which can be used to generate heat….); 
an insulation layer (first dielectric enamel layer 3-para. 0036 refers to layer 3 as “relatively electrically insulating enamel layer 3”) arranged between the heating layer (6) and the substrate (2);
the insulation layer (3) bearing an electrically conductive shielding layer (4) (electrically conductive layer in the form of grid 4 arranged on the first insulation layer 3-para. 0036); and 
a second insulation layer (second enamel layer 5) (para. 0036 and Figure 2; “enamel compositions among others ensure that the specific electrical resistance R5 of the second enamel layer 5 decreases at a lower temperature than the specific electrical resistance R3 of the first relatively insulating layer 3”) (See also paragraph 0015 that discloses enamel being the preferred dielectric material for layers 3 and 5 as such dielectric “provides for electrical insulation” and “results here in a mechanically relatively strong dielectric which conducts heat relatively well.”) [Paragraph 0013 of the instant application discloses that insulation layer 2 and insulation layer 4 can be “enamel or ceramic layer”] on which the heating layer (6) lies, the second insulation layer covering the shielding layer (Figure 1 shows each of the aforementioned layers having substantially the same shape, with the heating layer 6 covering, in order, the second insulation layer, shielding layer 4, first insulation layer 3, and substrate 2.  Therefore, the second insulation layer 5 substantially covers shielding layer 4).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Bohlender with Kaastra, by substituting the heating plate of Bohlender, with the teachings of Kaastra, in order to use a heating element that provides protection against overheating and/or regulating temperature (para. 0004 and 0006).
	Furthermore, using the heating plate of Kaastra would amount to a simple substitution of art recognized electric heating elements performing the same function of detecting a heating a liquid flow and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
With respect to the claimed “shielding layer” the instant application, in paragraph 0005, discloses the shielding layer being “electrically conductive” while paragraph 0013 states, as an example, the shielding layer being “a metal layer, for example, made of aluminum.” Paragraph 0013 also discloses that the shielding layer, as an alternative, can be graphite.
With respect to layer 4, Kaastra states layer 4 is an electrically conductive layer manufactured, for instance, “on a basis of ruthenium oxide (RuO2) or other suitable conductive (thick film) layers with a suitable conductive material, such as for instance the silver, palladium, nickel and so on and/or combinations thereof.” (para. 0036)
Furthermore, Kaastra teaches, in paragraph 0012, that the “electrically conductive layer can be manufactured from any electrically conductive material known to the skilled person,” for instance “metal foils.” Alternatively, Kaastra teaches the electrically conductive layer may be “assembled from metals and/or semiconductors and/or other conductive materials such as for instance graphite and so forth” (para. 0017).  Still further, Kaastra teaches, in paragraph 0006, that leakage current flowing in the second dielectric layer (5) will be “diverted to the electrically conductive layer.”
As Kaastra teaches layer 4 being an electrically conductive layer and being made from metal, or alternatively graphite, it would be reasonable to conclude that layer 4 also provides shielding to some extent.
However, to provide additional evidence the examiner cites to the following:
Kulkarni teaches that it is known in the art of layered electrical heating elements (Abstract; Figures 4A and 4C, heating layer 402 and shielding layer 403) to use a shielding layer (grounded shield layer 403 providing electrical safety-para. 0065) made from an electrically conductive metal (para. 0065; “…metal-containing electrically conducting is made of aluminum, nickel, brass, carbon steel, stainless steel, or a copper-containing alloy that acts as a grounded shield.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Bohlender, as modified by Kaastra with Kulkarni, by adding between the first and second insulation layers of Kaastra, or, alternatively, substituting the electrically conductive layer of Kaastra, with the teachings of Kulkarni, to provide a grounded shielding layer that offers electrical safety.
Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation including control electronics (Kulkarni; Abstract, a controller configured to control the flow of electricity to the heating element as a function of temperature) having a ground connection which is electrically conductively connected to the shielding layer (Kulkarni; Figure 4a/b; power cords for heating element include a ground wire 408 to ensure a common electrical ground among heating systems connected to each other-para. 0056. Figure 4F and paragraph 0061 ground shield layer 403 electrically connected to ground wire 408) [Since the controller is discloses as controlling the flow of electricity to the heating element and the heating element is disclosed as being connected to a power cord having a ground wire that is electrically connected to the heating element and ground shield layer, the grounding wire is implicitly disclosed as being electrically connected to the controller] of the heating plate (as modified to use the heating plate of Kaastra).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Bohlender, as modified by Kaastra with Kulkarni, by adding to the control device (para. 0010) of Bohlender, with the teachings of Kulkarni, to provide a means of controlling the flow of electricity to the heating plate as a function of temperature, thereby improving control over heating of the liquid passing through the housing, as well as, to ensure a common electrical ground among heating plates, which would further improve electrical safety.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Bohlender et al. (U.S. Publication 2018/0160480) in view of Kaastra (U.S. Publication 2009/0107988), and Kulkarni et al. (U.S. Publication 2016/0060871), and/or in further view of Steinberger et al. (U.S. Publication 2019/0385768).
Regarding claim 10, the primary combination, as applied to claim 8, teaches each claimed limitation except explicitly for the shielding layer being galvanically separated from the substrate.
As detailed above, Kaastra teaches the substrate (2) being separated by the shielding layer (4) via electrically insulating enamel layer 3.  Still further, Kaastra teaches that the structure of the insulation layers prevents a high voltage on heating resistance 6 does not reach the heating plate (substrate 2) (paragraph 0038).
For the above reasons, Kaastra is considered to implicitly disclose that the insulation layer (3) provides galvanic separation. To provide further evidence, the examiner cites to Steinberger.
Steinberger teaches that it is known in the art of layered electric heating devices (Abstract; heater including a main body, first and second electrodes) (Fig. 10; main body GK, electrodes EL1, EL2, and insulation layer IS) to use an insulation layer to galvanically separate the electrodes so that current flow does not flow through a cooling element (para. 0056).  
Here, the electrodes of Steinberger, which conduct current are analogous to the electrically conductive shielding layer of Kaastra.  The insulation layer of Steinberger is used to galvanically separate the electrodes (electrically conductive layer) and the cooling element so that current does flow into the cooling element.  Steinberger is, therefore, concerned with limiting or preventing current flowing from an electrically conductive layer to areas in which the current is not intended.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Bohlender, as modified by Kaastra and Kulkarni, with Steinberger, by modifying or, alternatively, substituting the insulation layer of Kaastra with the teachings of Steinberger, in order to prevent current conducting through the electrically conductive shielding layer from passing into the substrate, thereby preventing current from reaching the substrate which could cause injury to a user.


Alternative Grounds of Rejection
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Kaastra (U.S. Publication 2009/0107988) in view of Kulkarni et al. (U.S. Publication 2016/0060871) and in further view of Trapp et al. (U.S. Publication 2012/0267355).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
While Kaastra teaches the heating layer (6) being on the second insulation layer (5), Kaastra does not explicitly teach the process of imprinting.
Trapp teaches that it is known in the art layered electric heating elements (Abstract; “The electric heating system, in particular for a hybrid vehicle or electric vehicle, is provided with a heating module. The heating module is provided with an electrically insulating, heat conducting ceramic substrate which has a heating zone and a control zone which are spaced apart from one another. The heating module comprises an electrical resistance heating element which is arranged on the ceramic substrate, in the heating zone thereof, and which is embodied as a resistance heating conductor which is mounted on the ceramic substrate”) (Figure 2; insulating ceramic layer 14, resistance heating conductor 24) for the heating layer (24) to be imprinted on the insulation layer (14) (para. 0028; “…resistance heating conductor 24, whose current is controlled by a transistor 26, is provided on the ceramic substrate 14, in particular by means of the paste printing method.”) (para. 0012 discloses the resistance heating conductor being imprinted).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kaastra, or as modified by Kulkarni, with Trapp, by replacing the manner in which the heating layer is placed on the second insulation layer of Kaastra, with the teachings of Trapp, to provide a method that allows for easy manufacture of the resistance heating conductor (para. 0019; Trapp).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5874712 to Toth et al. See Figure 3 depicting an exploded view of a layered heater, including insulator 38, electrically conductive copper mesh 36, insulation layer 34, electric heating element 32, and bottom insulation layer 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761